EXHIBIT 10.28

LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

(EXECUTIVE PARTICIPANT)

This Performance Restricted Stock Unit Agreement, including any country-specific
terms and conditions set forth in the attached Appendix (collectively, the
“Agreement”) is between Logitech International S.A., a Swiss company (the
“Company”), and the Participant named below and is made pursuant to the Logitech
International S.A. 2006 Stock Incentive Plan (the “Plan”). To the extent any
capitalized terms used in this Agreement are not defined, they shall have the
meaning given to them in the Plan. Subject to Section 20(c) of the Plan, in the
event of a conflict between the terms and conditions of the Plan and the terms
and conditions of this Agreement, the terms of the Plan shall prevail.

In consideration of the mutual agreements herein contained and intending to be
legally bound hereby, the parties agree as follows:

1. Grant of Restricted Stock Units. The Company hereby grants to the Participant
named below the number of Restricted Stock Units corresponding to Shares
specified below, subject to the terms and conditions of this Agreement and of
the Plan, which is incorporated in this Agreement by reference:

 

Participant’s Name:

       [NAME]

Grant Date:

       [GRANT DATE]

Performance Period:

 

From:

   [START DATE]  

To:

   [END DATE] Total Number of Restricted Stock Units granted
(subject to adjustment under Section 2 or 3):        [UNITS]

2. Vesting, Performance Conditions and Adjustment.

(a) Vesting. As soon as reasonably practicable after the close of the
Performance Period, the Compensation Committee of the Company’s Board of
Directors (the “Committee”) shall determine the vested percentage of the total
number of Restricted Stock Units granted, and upon such determination the
corresponding vested percentage of the total number of Restricted Stock Units
granted shall vest. Such percentage shall be calculated pursuant to the
following table:

 

    TSR Percentile Rank:        Vested Percentage:       75th or higher     
150%     60th      100%     30th      50%     Below 30th      \0%  



--------------------------------------------------------------------------------

The vested percentage attributable to a TSR Percentile Rank between the 30th and
60th percentiles, or between the 60th and 75th percentiles, shall be determined
by straight-line interpolation. In no event shall any Restricted Stock Units
vest under this Section 2 after the Participant’s termination of Service.

(b) TSR Percentile Rank. The term “TSR Percentile Rank” shall mean the Company’s
TSR for the Performance Period expressed as a percentile rank relative to the
TSR for the Performance Period of all companies included in the NASDAQ 100 Index
as of the close of the Performance Period. The term “TSR” shall mean the
quotient of (i) the Average Price of the applicable issuer’s Shares at the end
of the Performance Period minus the Average Price of such issuer’s Shares at the
beginning of the Performance Period plus any ordinary or extraordinary dividends
paid by such issuer during the Performance Period divided by (ii) the Average
Price of such issuer’s Shares at the beginning of the Performance Period. TSR
expressed as a formula shall be as follows:

TSR = (Average Priceend – Average Pricebegin + Dividends) / Average Pricebegin

“Average Price” shall mean the average closing price over the 30 consecutive
trading days ending with (and including) the applicable day. In calculating TSR,
all dividends shall be assumed to have been reinvested in Shares when paid.

(c) Committee Determination. The Committee shall determine the Company’s TSR
Percentile Rank, and its determination shall be conclusive and binding on the
Participant and the Company. The Committee, at its sole discretion, may make
appropriate adjustments in the vesting conditions set forth in Subsection (a)
above in order to account for extraordinary events.

3. Change in Control.

(a) Acceleration of Vesting. The Restricted Stock Units subject to this Award
shall immediately vest if (i) the Company is subject to a Change in Control
before a Separation from Service occurs and (ii) within 12 months after such
Change in Control a Separation from Service occurs because (A) the Participant’s
Service is terminated by the Company without Cause or (B) the Participant
resigns for Good Reason. The vested percentage of such Restricted Stock Units
shall be determined pursuant to Subsection (b) below.

(b) Vested Percentage. If Subsection (a) above applies, the vested percentage of
the Restricted Stock Units shall be determined as soon as reasonably practicable
after the Separation from Service. If the Change in Control occurred within 12
months after the Grant Date set forth in Section 1 (the “Grant Date”), then the
vested percentage of the Restricted Stock Units shall be 100%. If the Change in
Control occurred more than 12 months after the Grant Date, then the vested
percentage of the Restricted Stock Units shall be determined pursuant to
Section 2 as if the Performance Period had ended on the date of the Change in
Control. The Compensation Committee of the Board of Directors of the Company’s
successor (the “Successor Committee”) shall determine the Company’s TSR
Percentile Rank as of the date of the Change in Control, and its determination
shall be conclusive and binding on the Participant and the Company’s successor.
The Successor Committee, at its sole discretion, may make appropriate
adjustments in the vesting conditions set forth in Section 2(a) above in order
to account for extraordinary events, including (without limitation) any effects
related to the Change in Control.

(c) Effect of Merger. In the event that the Company is a party to a merger,
consolidation or reorganization, the Restricted Stock Units subject to this
Award shall be subject to Section 16 of the Plan; provided that any action taken
pursuant to Section 16 of the Plan shall either (i) preserve the exemption of
this Award from Section 409A of the Code or (ii) comply with Section 409A of the
Code.

 

2



--------------------------------------------------------------------------------

(d) Definitions. The following definitions shall apply for purposes of this
Section 3:

(i) Cause. The term “Cause” shall mean (A) any act of personal dishonesty taken
by the Participant in connection with his or her responsibilities as a
Participant that is intended to result in substantial personal enrichment of the
Participant, (B) the Participant’s conviction of a felony that the Board
reasonably believes has had or will have a material detrimental effect on the
Company’s reputation or business, (C) a willful act by the Participant that
constitutes misconduct and is injurious to the Company or (D) continued willful
violations by the Participant of the Participant’s obligations to the Company
after there has been delivered to the Participant a written demand for
performance from the Company that describes the basis for the Company’s belief
that the Participant has not substantially performed his or her duties.

(ii) Change in Control. The term “Change in Control” shall mean the occurrence
of any of the following events:

(A) A merger or consolidation of the Company with any other entity, other than a
merger or consolidation that would result in the voting securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than 50% of the total voting power represented by the
voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation;

(B) The complete liquidation of the Company;

(C) The sale or other disposition by the Company of all or substantially all of
the Company’s assets; or

(D) Any “person” (as such term is used in Sections 13(d) and 14(d) of the U.S.
Securities Exchange Act of 1934, as amended (the “Act”)) becoming the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 50% or more of the total
voting power represented by the Company’s then outstanding voting securities.

(iii) Good Reason. The term “Good Reason” shall mean (A) a substantial reduction
of the facilities and perquisites (including office space and location)
available to the Participant immediately prior to such reduction, without the
Participant’s express written consent and without good business reasons, (B) a
material reduction of the Participant’s base salary, (C) a material reduction in
the kind or level of Participant benefits to which the Participant is entitled
immediately prior to such reduction, with the result that the Participant’s
overall benefits package is significantly reduced, (D) the relocation of the
Participant to a facility or location more than 30 miles from his or her current
location, without the Participant’s express written consent, or (E) the
Company’s failure to obtain the assumption by any successor of the Company of
the Change of Control Severance Agreement between the Participant, the Company
and the Participant’s employer (the “Employer”). Clause (C) above shall not
apply in the event of any reduction of the amount of the bonus actually paid but
shall apply in the event of a material reduction of the target bonus or bonus
opportunity. A condition shall not be

 

3



--------------------------------------------------------------------------------

considered “Good Reason” unless the Participant gives the Company (or a
successor of the Company, if applicable) written notice of such condition within
90 days after such condition comes into existence and the Company (or a
successor of the Company, if applicable) fails to remedy such condition within
30 days after receiving the Participant’s written notice.

(iv) Separation from Service. The term “Separation from Service” shall mean a
“separation from service,” as defined in the regulations under Section 409A of
the Code.

4. Settlement of Vested Restricted Stock Units.

(a) Time of Settlement. The Participant’s vested Restricted Stock Units shall be
settled promptly after the vested percentage of the Restricted Stock Units
originally subject to this Agreement has been determined pursuant to Section 2
or 3, provided that the Company shall have no obligation to issue Shares
pursuant to this Agreement unless and until Participant has satisfied any
applicable tax and/or other obligations pursuant to Section 10 below and such
issuance otherwise complies with Applicable Laws. The foregoing notwithstanding,
Restricted Stock Units shall in no event be settled later than the later of
(i) the March 15 of the calendar year after the calendar year in which the
vested percentage of such Restricted Stock Units was determined or (ii) the
June 15 of the Company’s fiscal year after the fiscal year in which the vested
percentage of such Restricted Stock Units was determined. At the time of
settlement, the Participant shall receive one Share for each vested Restricted
Stock Unit, net of applicable withholdings. The Company in its discretion may
designate a brokerage firm to assist with settlement of Restricted Stock Units,
or as the sole means for settlement of Restricted Stock Units.

5. Nature of Restricted Stock Units. The Restricted Stock Units are mere
bookkeeping entries and represent only an unfunded and unsecured obligation of
the Company to issue or deliver Shares on a future date. As a holder of
Restricted Stock Units, the Participant has no rights other than the rights of a
general creditor of the Company. The Restricted Stock Units carry neither voting
rights nor rights to cash or other dividends. The Participant has no rights as a
shareholder of the Company by virtue of the Restricted Stock Units unless and
until the Restricted Stock Units are settled by issuing or delivering Shares.

6. Leave of Absence. Unless otherwise determined by the Administrator, the
following provisions shall apply in the case of an authorized leave of absence
by Participant:

(a) Subject to Applicable Laws and the terms of a written employment agreement,
if any, between the Participant and the Company or a Subsidiary, no additional
Restricted Stock Units subject to this Award shall vest after the 120th day of
the leave of absence. If Applicable Laws or the terms of a written employment
agreement, if any, between the Participant and the Company or a Subsidiary
provide for a later date upon which vesting may cease, then no additional
Restricted Stock Units subject to this Award shall vest upon the earliest date
possible under Applicable Laws or the employment agreement.

(b) If vesting has ceased under Section 6(a) and Participant subsequently
returns to active Service, vesting of additional Restricted Stock Units subject
to this Award shall resume upon Participant’s return to active Service.

7. Termination of Service. If the Participant’s Service terminates for any
reason (including by reason of death or Disability) all unvested Restricted
Stock Units shall be forfeited effective on the date the Participant’s Service
terminates. Notwithstanding the foregoing, if the Participant’s Service
terminates as a result of a Separation from Service that causes the acceleration
of the vesting of the

 

4



--------------------------------------------------------------------------------

Restricted Stock Units under Section 3(a), the Restricted Stock Units shall not
be forfeited. The Participant’s date of termination of Service shall mean the
date upon which Participant’s active Service terminates, regardless of any
notice period or period in lieu of notice of termination of employment, whether
expressed or implied. The Administrator shall have the exclusive discretion to
determine when the Participant’s active Service terminates for purposes of this
Award (i.e., when the Participant has ceased active performance of services for
purposes of vesting in this Award).

8. Recovery of Erroneously Awarded Compensation. If the Participant is now or is
hereafter subject to the Executive Clawback Policy adopted by the Company’s
Board of Directors, or any committee thereof, or any similar policy providing
for the recovery of Awards, Shares, proceeds, or payments to Participant in the
event of fraud or other circumstances, then this Award, and any Shares or
proceeds therefrom resulting from settlement of the Restricted Stock Units, are
subject to potential recovery by the Company or the Employer under the
circumstances set out in the Executive Clawback Policy or such other similar
policy as in effect from time to time.

9. Suspension or Cancellation for Misconduct. If at any time (including after
vesting but before settlement) the Administrator reasonably believes that the
Participant has committed an act of misconduct as described in this Section 9,
the Administrator may suspend the vesting or settlement of Restricted Stock
Units, pending a determination of whether an act of misconduct has been
committed. If the Administrator determines that the Participant has committed an
act of embezzlement, fraud or breach of fiduciary duty, or if the Participant
makes an unauthorized disclosure of any trade secret or confidential information
of the Company or any of its Subsidiaries, or induces any customer to breach a
contract with the Company or any of its Subsidiaries or Affiliates, then this
Agreement shall terminate immediately and cease to be outstanding. Any
determination by the Administrator with respect to the foregoing shall be final,
conclusive and binding on all interested parties. If the Participant holds the
title of Vice President or above, the determination of the Administrator shall
be subject to the approval of the Company’s Board of Directors.

10. Responsibility for Taxes.

(a) Regardless of any action the Company or the Employer takes with respect to
any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to the Participant’s participation in the Plan
and legally applicable to the Participant (“Tax-Related Items”), the Participant
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Participant’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. The Participant further acknowledges
that the Company and/or the Employer (1) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant, vesting
or settlement of the Restricted Stock Units, the issuance of Shares upon
settlement of the Restricted Stock Units, the subsequent sale of Shares acquired
pursuant to such issuance and the receipt of any dividends and/or any dividend
equivalents; and (2) do not commit to and are under no obligation to structure
the terms of the Award or any aspect of the Restricted Stock Units to reduce or
eliminate the Participant’s liability for Tax-Related Items or achieve any
particular tax result. Further, if the Participant has become subject to tax in
more than one jurisdiction between the date of grant and the date of any
relevant taxable or tax withholding event, as applicable, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.

(b) Prior to any relevant taxable or tax withholding event, as applicable, the
Participant will pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items. In this regard, the
Participant authorizes the Company and/or the Employer, or their

 

5



--------------------------------------------------------------------------------

respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by one or a combination of the following:
(1) withholding from the Participant’s wages or other cash compensation paid to
the Participant by the Company and/or the Employer; or (2) withholding from
proceeds of the sale of Shares acquired upon settlement of the Restricted Stock
Units either through a voluntary sale or through a mandatory sale arranged by
the Company (on the Participant’s behalf pursuant to this authorization); or
(3) withholding in Shares to be issued upon vesting of the Restricted Stock
Units. To avoid negative accounting treatment, the Company may withhold or
account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding in Shares, for tax purposes, the
Participant is deemed to have been issued the full number of Shares subject to
the vested Restricted Stock Units, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of the Participant’s participation in the Plan.

(c) Finally, the Participant shall pay to the Company or the Employer any amount
of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of the Participant’s participation in the
Plan that cannot be satisfied by the means previously described. The Company may
refuse to issue or deliver the Shares or the proceeds of the sale of Shares, if
the Participant fails to comply with the Participant’s obligations in connection
with the Tax-Related Items.

11. Compliance with Applicable Laws; No Company Liability. No Shares shall be
issued or delivered pursuant to the settlement of the Restricted Stock Units
unless such issuance or delivery complies with Applicable Laws. The Company
shall not be liable to the Participant or other persons as to (a) the
non-issuance or delivery of Shares as to which the Company has been unable to
obtain from any regulatory body having jurisdiction the authority deemed by the
Company’s counsel to be necessary to the lawful issuance or delivery of any
Shares hereunder and (b) any tax consequence expected, but not realized, by the
Participant or other person due to the receipt, vesting or settlement of the
Restricted Stock Units.

12. Non-Transferability of Restricted Stock Units. The Restricted Stock Units
and this Agreement may not be transferred in any manner otherwise than by will,
by the laws of descent or distribution or, if the Company permits, by a written
beneficiary designation. The terms of the Plan and this Agreement shall be
binding upon the executors, administrators, heirs, beneficiaries, successors and
assigns of the Participant.

13. No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Shares. The Participant is hereby advised to consult with
his or her own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

14. Nature of Grant. In accepting the grant, the Participant acknowledges that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b) the grant of the Restricted Stock Units is voluntary and occasional and does
not create any contractual or other right to receive future grants of Restricted
Stock Units, or benefits in lieu of Restricted Stock Units, even if Restricted
Stock Units have been granted repeatedly in the past;

(c) all decisions with respect to future Restricted Stock Units grants, if any,
will be at the sole discretion of the Company;

 

6



--------------------------------------------------------------------------------

(d) the Participant’s participation in the Plan shall not create a right to
further Service with the Employer and shall not interfere with the ability of
the Employer to terminate the Participant’s employment relationship at any time;

(e) the Participant is voluntarily participating in the Plan;

(f) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are extraordinary items that do not constitute compensation of any kind
for services of any kind rendered to the Company or the Employer, and which are
outside the scope of the Participant’s employment contract, if any;

(g) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not intended to replace any pension rights or compensation;

(h) the Restricted Stock Units and the Shares subject to the Restricted Stock
Units are not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, dismissal, end of service payments, bonuses,
long-service awards, pension or retirement or welfare benefits or similar
payments and in no event should be considered as compensation for, or relating
in any way to, past services for the Company, the Employer or any Subsidiary or
Affiliate of the Company ;

(i) the grant of the Restricted Stock Units and the Participant’s participation
in the Plan will not be interpreted to form an employment contract or
relationship with the Company or any Subsidiary or Affiliate of the Company;

(j) the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(k) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock Units resulting from termination of the
Participant’s Service by the Company or the Employer (for any reason whatsoever
and whether or not in breach of local labor laws) and, in consideration of the
grant of the Restricted Stock Units to which the Participant is otherwise not
entitled, the Participant irrevocably agrees never to institute any claim
against the Company or the Employer, waives the ability, if any, to bring any
such claim and releases the Company and the Employer from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, the Participant will be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claims;
and

(l) the Restricted Stock Units and the benefits under the Plan, if any, will not
necessarily transfer to another company in the case of a merger, take over or
transfer of liability.

15. Data Privacy.

(a) The Participant hereby consents to the collection, processing, use and
transfer, in electronic or other form, of the Participant’s personal information
(the “Data”) regarding the Participant’s employment, the nature and amount of
the Participant’s compensation and the fact and conditions of the Participant’s
participation in the Plan (including the Participant’s name, home address,
telephone number, date of birth, social insurance number or other identification
number, compensation, nationality and job title, details of all options, shares
or other entitlement to securities awarded, canceled, exercised, vested,
unvested or outstanding under the Plan or predecessor plans),

 

7



--------------------------------------------------------------------------------

by and among the Company and one or more its Subsidiaries and Affiliates, for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan and in calculating the cost of the Plan.

(b) The Participant further consents to the transfer of the Data to UBS AG
and/or its affiliates (“UBS”), or to any other third parties assisting in the
implementation, administration and management of the Plan, or in calculating the
costs of the Plan, including any other third party assisting with the settlement
of Restricted Stock Units under the Plan or with whom Shares acquired upon
settlement of the Restricted Stock Units or cash from the sale of such Shares
may be deposited. The Participant further consents to the processing,
possession, use and transfer of the Data by UBS and such other third parties for
the exclusive purpose of implementing, administering and managing the
Participant’s participation in the Plan and in calculating the cost of the Plan.

(c) The Participant understands and agrees that the recipients of the Data may
be located in the United States or elsewhere, and that the recipients’ countries
may have different data privacy laws and protections than the Participant’s
country, and the Participant consents to the transfer of the Data to such
countries. Furthermore, the Participant acknowledges and understands that the
transfer of the Data to the Company or any of its Subsidiaries, or to UBS or any
such third parties, is necessary for the Participant’s participation in the
Plan.

(d) The Participant understands that he or she may, at any time, view Data,
request additional information about the storage and processing of Data or
require any necessary amendments to Data or withdraw the consents herein, in any
case without cost, by contacting the Participant’s local human resources
representative in writing. The Participant further acknowledges that withdrawal
of consent may affect the Participant’s ability to realize benefits from the
Restricted Stock Units and the Participant’s ability to participate in the Plan.

16. Exchange Control Acknowledgement. Local foreign exchange laws may affect the
grant of the Restricted Stock Units, the receipt of Shares upon settlement of
the Restricted Stock Units, the sale of Shares received upon settlement of the
Restricted Stock Units and/or the receipt of dividends or dividend equivalents
(if any). Such laws may affect the Participant’s ability to hold funds outside
of the Participant’s country and may require the repatriation of any cash,
dividends or dividend equivalents received in connection with the Restricted
Stock Units. The Participant is responsible for being aware of and satisfying
any exchange control requirements that may be necessary in connection with the
Restricted Stock Units. Neither the Company nor any of its Subsidiaries or
Affiliates will be responsible for such requirements or liable for the failure
on the Participant’s part to know and abide by the requirements that are the
Participant’s responsibility. The Participant should consult with his or her own
personal legal advisers to ensure compliance with local laws.

17. Adjustments Upon Changes in Capitalization. In the event of a declaration of
a stock dividend, a stock split, combination or reclassification of shares,
extraordinary dividend of cash and/or assets, recapitalization, reorganization
or any similar event affecting the Shares or other securities of the Company,
the Administrator shall equitably adjust the number and kind of Restricted Stock
Units or other securities which are subject to this Agreement, in order to
reflect such change and thereby preclude a dilution or enlargement of benefits
under this Agreement.

18. Entire Agreement; Governing Law. The Plan and this Agreement constitute the
entire agreement of the parties with respect to the subject matter of this
Agreement and supersede in their entirety all prior undertakings and agreements
of the Company and the Participant with respect to the subject matter of this
Agreement. This Agreement is governed by the internal substantive laws, but not
the choice of law rules of Switzerland (the Company’s jurisdiction of
organization).

 

8



--------------------------------------------------------------------------------

19. Language. If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

20. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

21. Severability. The provisions of this Agreement are severable and if any one
or more provisions are determined to be illegal or otherwise unenforceable, in
whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.

22. Appendix. Notwithstanding any provisions in this Agreement, the Restricted
Stock Units and any Shares subject to the Restricted Stock Units shall be
subject to any special terms and conditions set forth in the Appendix to this
Agreement for the Participant’s country. Moreover, if the Participant relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. The Appendix constitutes part of this Agreement.

23. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the
Restricted Stock Units and on any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

* * *

[language for signed acceptance follows]

By the Participant’s signature below, the Participant agrees that the Restricted
Stock Units are granted under and governed by the terms and conditions of the
Plan and this Agreement. The Participant has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to executing this Agreement and fully understands all provisions
of the Plan and Agreement. The Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and Agreement.

In order to accept the Restricted Stock Units on the above terms, you must print
out this Agreement, and sign and deliver the signed Agreement, within 90 days
after the Grant Date set out on the first page of this Agreement, to the
Logitech Stock Plan Administrator, Treasury Department. Please keep a copy for
your records.

If you do not deliver, by fax or mail, the signed Agreement within 90 days after
the Grant Date, the Restricted Stock Units will be cancelled and of no effect.

 

9



--------------------------------------------------------------------------------

PARTICIPANT:     THE COMPANY:          

Signature

    By        Chairman

Print Name

    Title: Chairman

[language for online agreement follows]

By the Participant’s agreement to this Agreement, the Participant agrees that
the Restricted Stock Units are granted under and governed by the terms and
conditions of the Plan and this Agreement. The Participant has reviewed the Plan
and this Agreement in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement and fully understands all
provisions of the Plan and Agreement. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions relating to the Plan and Agreement.

In order to agree to this Agreement, please click “I Agree” below.

If you do not agree to this Agreement within 90 days after the Grant Date set
out on the first page of this Agreement, the Restricted Stock Units will be
cancelled and of no effect.

 

10



--------------------------------------------------------------------------------

LOGITECH INTERNATIONAL S.A. 2006 STOCK INCENTIVE PLAN

APPENDIX

ADDITIONAL TERMS AND CONDITIONS OF

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

This Appendix includes additional terms and conditions that govern the
Restricted Stock Units granted to the Participant under the Plan if the
Participant resides in one of the countries listed below. Capitalized terms used
but not defined in this Appendix shall have the meanings set forth in the Plan
and/or the Agreement.

This Appendix also includes information regarding securities law and other
issues of which the Participant should be aware with respect to participation in
the Plan. The information is based on the securities law and other laws in
effect in the respective countries as of November 2010. Such laws are often
complex and change frequently. As a result, the Company strongly recommends that
the Participant not rely on the information in this Appendix as the only source
of information relating to the consequences of the Participant’s participation
in the Plan because the information may be out of date at the time that the
Restricted Stock Units vest or the Participant sells Shares acquired under the
Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation and the Company is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

Finally, if the Participant is a citizen or resident of a country other than the
one in which the Participant is currently working or transfers employment
between countries after the Grant Date, the Participant may be subject to the
special terms and conditions for more than one country and/or the information
for more than one country may be applicable to the Participant. It is also
possible that the special terms and conditions and the information may not be
applicable to the Participant in such a case.

UNITED STATES

There are no country specific provisions.

SWITZERLAND

Securities Law Information. The grant of the Restricted Stock Units is
considered a private offering in Switzerland; therefore, it is not subject to
registration in Switzerland.

 

11